Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 1 of 34 PageID: 2605




   Timothy E. Corriston, Esq.
   CONNELL FOLEY LLP
   56 Livingston Avenue
   Roseland, NJ 07068
   (973) 535-0500
   Fax: (973) 535-9217
   Attorneys for Defendant/Third Party Plaintiff,
   Environmental Waste Management Associates, LLC


                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY

    BRG HARRISON LOFTS URBAN
    RENEWAL LLC,
                                             Civ. Act. No. 2:16-cv-06577
                 Plaintiff,

    v.
                                             Electronically Filed
    GENERAL ELECTRIC COMPANY,
    ENVIRONMENTAL WASTE
    MANAGEMENT ASSOCIATES, LLC and
    ACCREDITED ENVIRONMENTAL                 Return Date: March 15, 2021
    TECHNOLOGIES, INC.

                 Defendants.

    ACCREDITED ENVIRONMENTAL
    TECHNOLOGIES, INC.,

                 Third-Party Plaintiff,

    v.

    FIELD ENVIRONMENTAL
    INSTRUMENTS, INC. and
    ARIZONAINSTRUMENT LLC,

                 Third-Party Defendants.

    ENVIRONMENTAL WASTE
    MANAGEMENT ASSOCIATES, LLC,

                 Third-Party Plaintiff,
    v.


   5805903-3
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 2 of 34 PageID: 2606




    LANGAN ENGINEERING AND
    ENVIRONMENTAL SERVICES, INC.;
    JOHN WOOD GROUP PLC as successor-
    in-interest to AMEC PLC,

               Third-Party Defendants.

    EVANSTON INSURANCE COMPANY,               Civil Action No: 2:17-CV-01584

               Plaintiff,

    v.

    ENVIRONMENTAL WASTE
    MANAGEMENT ASSOCIATES, LLC,
    ACCREDITED ENVIRONMENTAL
    TECHNOLOGIES, INC., and BRG
    HARRISON LOFTS URBAN RENEWAL

    LLC,

               Defendants.

    ACCREDITED
    ENVIRONMENTALTECHNOLOGIES,
    INC.,

               Third-Party Plaintiff,
    v.

    J.S. BRADDOCK AGENCY,

               Third-Party Defendant.

    J.S. BRADDOCK AGENCY,

               Fourth-Party Plaintiff,

    v.

    EDGEHILL SPECIAL RISK, INC.,

               Fourth-Party Defendant.
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 3 of 34 PageID: 2607




              BRIEF ON BEHALF OF THIRD PARTY PLAINTIFF
          ENVIRONMENTAL WASTE MANAGEGMENT ASSOCIATES
           LLC IN SUPPORT OF MOTION FOR RECONSIDERATION



                                         Timothy E. Corriston, Esq.
                                         Connell Foley LLP
                                         56 Livingston Avenue
                                         Roseland, NJ 07068
                                         973.535.0500
                                         973.535.9217
                                         Attorneys for Defendant/ Third Party
                                         Plaintiff, Environmental Waste
                                         Management Associates, LLC



    Of Counsel and On the Brief:
    Timothy E. Corriston, Esq.
    Meghan K. Musso, Esq.
    Jacquelyn N. Corsentino, Esq.
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 4 of 34 PageID: 2608


                                             TABLE OF CONTENTS


   PRELIMINARY STATEMENT .............................................................................. 1

   LEGAL ARGUMENT .............................................................................................. 4

      POINT I ................................................................................................................. 4

         STANDARD OF REVIEW                                                                                                    4
      POINT II ................................................................................................................ 5
         RECONSIDERATION IS APPROPRIATE BECAUSE THE
         COURT OVERLOOKED LEGAL AND FACTUAL ISSUES
         THAT MAY ALTER THE DISPOSITION OF THIS MATTER                                                                         5

            A.      The Court Overlooked Pertinent Facts in its February
            5, 2021 Opinion ...............................................................................................6
                  1.     Plaintiff’s Allegations........................................................................ 6
                  2.     Plaintiff’s Allegations Against EWMA ............................................ 9
                  3.     The Court Overlooked Langan’s Concurrent Negligence in
                         its Role as EWMA’s successor and its Additional Knowledge
                         Prior to Plaintiff Entering into the Two Vital Agreements ............... 9
                  4.     The Court Overlooked AMEC’s Role as EWMA’s
                         counterpart and its Additional Knowledge Prior to Plaintiff
                         Entering into the Two Vital Agreements ........................................12
                  5.     The Court Overlooked that Plaintiff Suffered the Same Harm
                         from EWMA, AMEC, and Langan .................................................15
            B.     Based on Overlooking Pertinent Facts, the Court
            Improperly Relied on Cherry Hill instead of LaBracio. ...............................18

      POINT III ............................................................................................................ 25
         IN OVERLOOKING THESE PERTINENT FACTS AND LAW,
         THE FEBRUARY 5, 2021 OPINION ERRED IN BY
         DISMISSING THE COMPLAINT WITH PREJUDICE                                                                             25

   CONCLUSION ....................................................................................................... 28




                                                            i
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 5 of 34 PageID: 2609




                                         TABLE OF AUTHORITIES

                                                                                                                 Page(s)

   Cases
   Bowers v. Nat’l. Collegiate Athletics Ass’n., 130 F. Supp. 2d 610
     (D.N.J. 2001).........................................................................................................4

   Cartel Capital Corp. v. Fireco of New Jersey, 81 N.J. 548 (1980) .........................16

   Cherry Hill Manor Assocs. v. Faugno, 182 N.J. 64 (2004)..............................passim
   CMR D.N. Corp. v. City of Phila., 703 F.3d 612 (3d Cir. 2013) .............................26

   Erkins v. Case Power & Equip. Co., 164 F.R.D. 31 (D.N.J. 1995) ........................16

   Grand St. Artists v. GE, 19 F. Supp. 2d 242 (D.N.J. 1998) .....................................13
   In re Hlywiak, 573 F. Supp. 2d 871 (D.N.J. 2008) .................................................... 5

   Interfaith Cmty. Org. v. Honeywell Int’l., Inc., 215 F. Supp. 2d 482
      (D.N.J. 2002).........................................................................................................4

   LaBracio Family P’ship v. 1239 Roosevelt Ave., Inc., 340 N.J. Super.
     155 (App. Div. 2001) ...................................................................................passim

   Lazaridis v. Wehmer, 591 F.3d 666 (3d Cir. 2010) ................................................... 5

   Max’s Seafood Cafe ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669
     (3d Cir. 1999) ........................................................................................................4

   Magic Petroleum Corp. v. Exxon Mobil Corp., 218 N.J. 390 (2014) .....................13
   Marks v. Struble, 347 F. Supp. 2d 136 (D.N.J. 2004) .............................................25

   Mejia v. Quest Diagnostics, Inc., 241 N.J. 360 (2020)......................................17, 18

   Munchak v. Ruckno, 692 Fed. Appx. 100 (3d Cir. 2017) ........................................25

   Pharm. Sales & Consulting Corp. v. J.W.S. Delavau Co., 106 F. Supp.
     2d 761 (D.N.J. 2000) ..........................................................................................26


                                                          ii
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 6 of 34 PageID: 2610




   Phillips v. County of Allegheny, 515 F.3d 224 (3d Cir. 2008) ................................25

   Rowe v. Bell & Gossett Co., 239 N.J. 531 (2019) .............................................17, 24
   Summerfield v. Equifax Info. Servs. LLC, 264 F.R.D. 133 (D.N.J.
     2009) .....................................................................................................................4

   United States v. Compaction Sys. Corp., 88 F. Supp. 2d 339 (D.N.J.
     1999) .....................................................................................................................4
   Young v. Latta, 123 N.J. 584 (1991) ..................................................................17, 24

   Statutes
   N.J.S.A. § 58:10C-16(i) ...........................................................................................13
   N.J.S.A. § 58:10C-16(b) ..........................................................................................13

   Rules
   Civ. R. 7.1(i) ..............................................................................................................4
   Fed. R. Civ. P. 15(a)(2) ............................................................................................26
   Local Civil Rule 7.1(i) ...............................................................................................4
   Rule 12(b)(6) ............................................................................................................25




                                                           iii
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 7 of 34 PageID: 2611




                           PRELIMINARY STATEMENT
         Third-Party Plaintiff Environmental Waste Management Associates, LLC

   (“EWMA”) respectfully submits this memorandum of law in support of its motion

   for reconsideration of the Court’s February 5, 2021 Order and Opinion dismissing

   the Third-Party Complaint for contribution and indemnification against Defendants

   Langan Engineering and Environmental Services, Inc. (“Langan”) and John Wood

   Group PLC as successor in interest to AMEC PLC (“AMEC”). 1

         Reconsideration is appropriate where, as here, it is necessary to correct an

   error of law or fact. Most respectfully, EWMA submits that the Court’s February 5,

   2021 Order and Opinion dismissing the Third-Party Complaint contained errors of

   law and fact such that the Third-Party Complaint should not have been dismissed

   with prejudice and without the opportunity to amend.

         Plaintiff BRG Harrison Lofts Urban Renewal, LLC (“Plaintiff”) asserts

   various state claims against EWMA including claims for breach of contract and

   professional negligence/malpractice related to the environmental consultant services

   EWMA performed and the presence and extent of mercury contamination on real

   property and improvements located in Harrison, New Jersey (the “Property”).

   Plaintiff alleges that as a result of EWMA’s careless work regarding the presence of


   1
     EWMA is not seeking reconsideration of the Court’s determination on the
   indemnification claims.

                                         1
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 8 of 34 PageID: 2612




   mercury on the Property to its detriment it entered into two agreements: (1) an

   Indemnity and Settlement Agreement (“2014 GE Settlement and Release

   Agreement”) with GE, which released GE from claims Plaintiff may have for

   causing the mercury contamination; (2) an agreement with the owner of the V.I.P.

   Realty Associates (“VIP”) for the purchase of the Property which released VIP from

   any future obligation it may have had to share in the costs of any mercury

   remediation (“2015 VIP Purchase and Release Agreement”).

           The Court erred by overlooking pertinent facts as alleged by EWMA that

   Langan’s alleged negligence for purposes of contribution was concurrent, successive

   and causative of the same injury to Plaintiff as EWMA. Specifically, EWMA alleged

   that (1) Langan, which replaced EWMA as Plaintiff’s environmental consultant,

   reviewed the same environmental information, data and reports as EWMA prior to

   BRG entering into the GE Settlement and Release Agreement and the VIP Purchase;

   (2) Langan failed to alert Plaintiff to the alleged improper methodologies and

   inaccuracies in the testing reports; (3) Langan failed to advise Plaintiff that based

   upon mercury being detected in buildings where it was not previously detected and

   being detected and at levels higher level and different locations within the building

   in which it was detected that additional testing should be performed before Plaintiff

   entered into the GE Settlement and Release and the VIP Purchase and Release

   Agreement. Just as Plaintiff claims it would not have entered into either of these


                                         2
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 9 of 34 PageID: 2613




   agreements had it been properly advised of the full extent of mercury contamination

   at the Property by EWMA the same holds true for concurrent and successive

   professional negligence of Langan.

          Similarly, the Court overlooked the fact that the alleged acts of AMEC are

   also concurrent to the alleged tortious acts of EWMA. Indeed, in its Amended

   Complaint Plaintiff maintains that “but for” the wrongful actions of AMEC, Plaintiff

   would not have entered into the GE Settlement and Release Agreement. Thus to the

   extent that EWMA is liable, AMEC’s and Langan’s negligence occurred during the

   same time and contributed to the same injury alleged by Plaintiff, the costs

   associated with remediating the mercury contamination at the Property.

         Based on these overlooked facts, the Opinion incorrectly relies on the

   factually distinguishable Cherry Hill Manor Assocs. v. Faugno, 182 N.J. 64 (2004)

   rather than to the directly analogous LaBracio Family P'ship v. 1239 Roosevelt Ave.,

   Inc., 340 N.J. Super. 155 (App. Div. 2001). Therefore, EWMA respectfully requests

   this Court grant its motion for reconsideration.




                                          3
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 10 of 34 PageID: 2614




                                 LEGAL ARGUMENT

                                    POINT I
                               STANDARD OF REVIEW
         Motions for reconsideration are not expressly recognized in the Federal Rules

   of Civil Procedure. United States v. Compaction Sys. Corp., 88 F. Supp. 2d 339, 345

   (D.N.J. 1999). In the District of New Jersey, Local Civil Rule 7.1(i) governs motions

   for reconsideration and creates a specific procedure by which a party may, within 14

   days of the entry of an order, request that the Court reconsider any decision if there

   are “matters or controlling decisions which counsel believes the Judge…has

   overlooked.” See L. Civ. R. 7.1(i); see also Interfaith Cmty. Org. v. Honeywell Int’l.,

   Inc., 215 F. Supp. 2d 482, 507, n.12 (D.N.J. 2002); Bowers v. Nat'l. Collegiate

   Athletics Ass'n., 130 F. Supp. 2d 610, 612 (D.N.J. 2001). “The word ‘overlooked’ is

   the operative term and has been consistently interpreted as referring only to facts and

   legal arguments that might reasonably have resulted in a different conclusion had

   they been considered.” Summerfield v. Equifax Info. Servs. LLC, 264 F.R.D. 133,

   145 (D.N.J. 2009).

         Motions for reconsideration are appropriate where there is: "(1) an intervening

   change in the controlling law; (2) the availability of new evidence that was not

   available when the court granted the motion . . . ; or (3) the need to correct a clear

   error of law or fact or to prevent manifest injustice." Max's Seafood Cafe ex rel.

   Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999) (emphasis added); see


                                          4
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 11 of 34 PageID: 2615




   also Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010). Courts will grant a

   motion for reconsideration where the prior decision overlooked a legal or factual

   issue that may alter the disposition of the matter. In re Hlywiak, 573 F. Supp. 2d 871,

   873 (D.N.J. 2008).


                                POINT II
                RECONSIDERATION       IS   APPROPRIATE
                BECAUSE THE COURT OVERLOOKED LEGAL
                AND FACTUAL ISSUES THAT MAY ALTER THE
                DISPOSITION OF THIS MATTER
         In the February 5, 2021 Opinion and Order, the Court misinterpreted Cherry

   Hill and overlooked pertinent facts in making its strained analogy to the case at bar.

   The Court erred in not relying on the directly analogous factual situation in

   LaBracio, a case that Cherry Hill itself admits “rightly apportioned” joint tortfeasor

   contribution liability. See Cherry Hill, 182 N.J. at 76. Any alleged negligence of

   EWMA in failing to detect the more significant mercury issues does “not cancel out”

   AMEC’s and Langan’s similar “negligence and [their] relationship to the damages

   sustained” in remediating the Property because Plaintiff was not fully aware of the

   contamination prior to entering into the 2014 GE Settlement and Release Agreement

   or the 2015 VIP Purchase and Release Agreement. LaBracio, 340 N.J. Super. at 165.

   As the facts alleged within the Third Party Complaint are factually distinguishable

   and critically different from those presented in Cherry Hill, the Court erred in its

   reliance on the same, warranting reconsideration.


                                          5
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 12 of 34 PageID: 2616




   A.    The Court Overlooked Pertinent Facts in its February 5, 2021 Opinion
         Plaintiff’s own complaint references the same exact negligence against

   AMEC and the same exact harm that it asserted against EWMA. Although Plaintiff

   strategically does not make affirmative claims against Langan, the Complaint

   acknowledges that both AMEC and Langan were environmental consultants

   responsible for providing Plaintiff with information regarding environmental

   conditions at the Property and that both had access to AET’s mercury vapor report

   and reviewed it before Plaintiff entered into 2014 GE Settlement and Release

   Agreement and the 2015 VIP Purchase and Release Agreement. AMEC and Langan

   should not be able to circumvent liability because Plaintiff strategically did not name

   them in this action, despite their negligence causing the same harm to Plaintiff.


         1.     Plaintiff’s Allegations
         Plaintiff’s overarching allegation is that it was not aware of the full extent of

   the mercury contamination on the Property prior to entering into the 2014 GE

   Settlement and Release Agreement or the 2015 VIP Purchase and Release

   Agreement. The allegations against EWMA are vital, as they provide the exact same

   basis for EWMA seeking contribution against AMEC and Langan.

         The Property at issue was previously owned by GE, who historically utilized

   the property to manufacture incandescent light bulbs. In 1977, the property was

   purchased by VIP. In 2012, Plaintiff and VIP entered into an Agreement of Sale for


                                          6
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 13 of 34 PageID: 2617




   the Property. In response, Plaintiff broadly retained EWMA as its environmental

   consultant to investigate environmental contamination at the subject site in

   connection with Plaintiff’s potential purchase of the Property.

         EWMA then retained Accredited Environmental Technologies, Inc. (“AET”)

   to conduct a mercury vapor survey of the Property’s three buildings. AET’s mercury

   vapor survey only identified detectable traces of mercury vapor on the third floor of

   Building C. This report was reviewed by EWMA, summarized by EWMA for

   Plaintiff’s review, and subsequently incorporated into the 2013 Preliminary

   Assessment Report for the Property.

         In August 2013, sampling performed by AMEC on the first floor of Building

   C identified mercury vapors, which were not previously identified in AET’s

   reporting. Plaintiff alleges that it forwarded the results to EWMA to comment and

   advice, but EWMA failed to respond or advice regarding the significance of the new

   findings.

         In August of 2014, Plaintiff replaced EWMA with Langan for purposes of

   providing environmental consulting services in connection with the Property

   including the purchase of the Property. Critically, as alleged in EWMA’s Third Party

   Complaint, EWMA was replaced by Langan when its principal Kaufman left

   EWMA and became employed by Langan, continuing to provide work to Plaintiff

   for the Property. Therefore, not only are Langan and EWMA successive


                                         7
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 14 of 34 PageID: 2618




   environmental consultants in the time period prior to Plaintiff’s alleged injury, but

   any alleged negligence and/or knowledge of EWMA is imputed to Langan by virtue

   of Mr. Kaufman.

         Thereafter, on November 5, 2014, Plaintiff and GE entered the 2014 GE

   Settlement Release Agreement which released GE from claims Plaintiff may have

   had related to certain environmental costs and claims, and limited Plaintiff’s ability

   to recover future costs and damages against GE.

         On June 9, 2015, Plaintiff entered into the 2015 VIP Purchase and Release

   Agreement for the purchase of the Property, which allegedly released VIP from any

   future obligation it may have had to share in the costs of any mercury remediation.

         In October 2015, Langan conducted an additional mercury screening. The

   results were entirely inconsistent with AET’s Mercury Report, which as previously

   stated, only identified detectable traces of mercury vapor in two areas on the third

   floor of Building C. Langan detected mercury vapors in Buildings A, B, as well as

   in Building C in areas previously not detected and at significantly higher levels in

   the limited areas where mercury vapors had been than previously reported.

         Thereafter, allegedly additional sampling confirmed extensive mercury

   contamination. In 2019, it was determined by GE that the reuse of the buildings was

   not feasible. Buildings A, B, and C which BRG had entered to repurpose are

   presently in the process of being demolished.


                                          8
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 15 of 34 PageID: 2619




         2.     Plaintiff’s Allegations Against EWMA
         Plaintiff asserts that EWMA, as its environmental consultant, knew or should

   have known that AET’s mercury survey was deficient in its scope, manner,

   methodology, and reporting. Plaintiff further alleges that EWMA should have

   questioned the results, should have questioned and commented on the August 2013

   sampling performed by AMEC on the first floor of Building C that identified

   mercury vapors not previously identified in AET’s reporting, and should have

   recommended further testing.

         Plaintiff alleges that as a result of EWMA’s careless work regarding the

   presence of mercury on the Property to its detriment, it entered into the 2014 GE

   Settlement and Release Agreement and the 2015 VIP Purchase and Release

   Agreement. Plaintiff claims that because it entered into these agreements, it has

   suffered significant damages relating to the cost of remediation and demolishing and

   rebuilding the buildings as a result of the mercury contamination that it allegedly did

   not discover until after it purchased the Property.

         3.     The Court Overlooked Langan’s Concurrent Negligence in its Role
                as EWMA’s successor and its Additional Knowledge Prior to
                Plaintiff Entering into the Two Vital Agreements
         Like the allegations asserted by Plaintiff against EWMA, we assert that

   Langan reviewed AET’s mercury survey and the contrary results contained in

   AMEC’s 2013 mercury vapor screening report before Plaintiff entered into the 2014



                                          9
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 16 of 34 PageID: 2620




   GE Settlement and Release Agreement and 2015 VIP Purchase and Release

   Agreement. Despite EWMA’s former project lead for the Property now working at

   Langan as environmental consultant for the Property, Langan similarly did not

   advise Plaintiff that the methodology was improper, that the testing was performed

   with the wrong instrument and reported under the wrong standard, or that the results

   were inaccurate or questionable. Langan also did not advise Plaintiff that additional

   testing should be performed. Thus, the very claims that Plaintiff asserts against

   EWMA are properly asserted by EWMA against Langan and should have been

   asserted by Plaintiff against Langan.

         Pertinently, the Court overlooked that after replacing EWMA, and prior to

   Plaintiff entering into the GE Settlement and Release Agreement and the VIP

   Purchase and Release Agreement, Langan in its role as Plaintiff’s new

   environmental consultant had access to and reviewed EWMA’s environmental

   reports and AET mercury vapor survey. See D.E. 218, at 12 (explaining that the

   Third Party Complaint “alleges only that Langan knew about AET’s survey”). This

   is the same report that Plaintiff claims it “relied upon . . . in negotiating the [2014

   GE Settlement and Release Agreement] and would not have entered into this

   agreement had EWMA and AET provided accurate information regarding the

   mercury contamination at the Site.” D.E. 12, ⁋58 (emphasis added). Further, Plaintiff

   asserted that EWMA, as the consultant, should have known, based on the historical


                                           10
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 17 of 34 PageID: 2621




   operations at the Site, that AET’s mercury vapor results were highly questionable.

   D.E. 12, ⁋45. EWMA likewise asserts that Langan also should have known, based

   on the historical operations at the Site, that AET’s mercury vapor results were highly

   questionable and advised Plaintiff that more appropriate and additional testing

   should be performed.

         Additionally, after replacing EWMA and prior to Plaintiff entering into the

   2014 GE Settlement and Release Agreement and the 2015 VIP Purchase and Release

   Agreement, Langan was provided AMEC’s 2014 Remedial Investigation Sampling,

   which detected mercury contamination above the governing standards that was not

   previously detected by AET. Even after reviewing this information, which EWMA

   did not have access to, Langan did not alert Plaintiff of these inaccuracies, resulting

   in Plaintiff entering into the agreements, and incurring damages to remediate the

   mercury issues at the Property.

         With all of this information, Langan was in a position, before Plaintiff entered

   into either of the agreements, to alert Plaintiff to the potential extent of the mercury

   issues and of the alleged deficient prior testing. Langan, as an environmental

   consultant, did not advise Plaintiff of these inaccuracies or suggest subsequent

   sampling. Rather, Langan waited to conduct additional mercury testing until after

   Plaintiff entered into both agreements.




                                          11
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 18 of 34 PageID: 2622




         Pertinently, the Court overlooked the fact that EWMA was generally retained

   “to investigate environmental contamination at the subject site in connection with

   due diligence [Plaintiff] was performing on the Site” prior to purchase. D.E. 12, ⁋5

   (emphasis added). EWMA was not only retained “for environmental due diligence

   services.” See D.E. 218, at 10. As the environmental consultant, Plaintiff asserts that

   EWMA failed to detect the extent of the mercury contamination. As EWMA’s

   successor, Langan also was required to advise on all the contamination at the

   property. Thus, the Opinion’s statement that “Langan was [not] retained to perform

   a mercury vapor survey on the buildings, supervise AET, [] do anything with regard

   to mercury contamination” or “advise[] Plaintiff that additional mercury testing was

   needed,” blatantly overlooks Langan’s broader environmental consultant role and

   the allegations asserted by EWMA. See D.E. 218, at 11.

         Thus, as the successor environmental consultant in the same transaction on

   which EWMA provided consulting services, Langan negligently failed to advise

   Plaintiff as to the full extent of the mercury contamination, resulting in the same

   injury and damages Plaintiff has alleged with regard to EMWA.


         4.     The Court Overlooked AMEC’s Role as EWMA’s counterpart and
                its Additional Knowledge Prior to Plaintiff Entering into the Two
                Vital Agreements
         The facts alleged in Plaintiff’s First Amended Complaint establishes the same

   alleged concurrent negligence, injury and damages against EWMA and AMEC.


                                         12
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 19 of 34 PageID: 2623




   AMEC was EWMA’s counterpart as the environmental consultant for GE and the

   Licensed Site Remediation Professional (LSRP) for the Property.

         Under New Jersey law, LSPRs "are individuals who independently oversee

   the cleanup of contaminated sites, ensuring that the process is conducted effectively

   and in compliance with New Jersey statutes and regulations." Magic Petroleum

   Corp. v. Exxon Mobil Corp., 218 N.J. 390, 400 n.2 (2014). Under New Jersey’s Site

   Remediation Reform Act (“SRRA”), N.J.S.A. §§ 58:10C-1 to -29, a LSRP must

   “exercise reasonable care and diligence, and shall apply the knowledge and skill

   ordinarily exercised by licensed site remediation professionals in good standing

   practicing in the State at the time the services are performed.” N.J.S.A. § 58:10C-

   16(b) (emphasis added). In exercising its professional judgment, a LSRP must

   “make a good faith and reasonable effort to identify and obtain the relevant and

   material facts, data, reports and other information evidencing conditions at a

   contaminated site.” N.J.S.A. § 58:10C-16(i). Within this role, as well as its

   consulting role,2 AMEC was responsible for keeping GE and Plaintiff apprised of




   2
     As described more fully in EWMA’s Opposition brief, environmental consultants
   “owe a duty to those persons who fall normally and generally within a zone of risk
   created by the tortious conduct.” Grand St. Artists v. GE, 19 F. Supp. 2d 242, 248
   (D.N.J. 1998). “[A] plaintiff may be found within a range of harm emanating from
   tortfeasor's activities is more significant than whether the parties stand in a direct
   contractual relationship." Id.

                                         13
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 20 of 34 PageID: 2624




   the environmental conditions at the Property and ensuring data reflected the

   conditions at the Site. It did not do so here.

         Relevantly, Plaintiff alleges that AMEC failed to advise on the extent of the

   mercury contamination at the Property and in fact hid such information. After

   EWMA was replaced, but still before Plaintiff entered into either of the vital

   agreements, AMEC conducted Remedial Investigation Sampling between May and

   July of 2014. This testing also detected mercury contamination above the governing

   standards, which had not been previously detected by AET. Plaintiff alleges that

   AMEC did not include these sampling results within its September 2014 Preliminary

   Assessment. Despite having additional information that indicated mercury vapor

   intrusion concerns, AMEC adopted and appended AET’s analysis from EWMA’s

   January 2013 Preliminary Assessment Report into its own report. Plaintiff was

   provided with AMEC’s Preliminary Assessment, which lacked the updated

   sampling results, in advance of entering into the 2014 GE Settlement and Release

   Agreement. D.E. 12, ⁋ 56.

          Plaintiff has directly asserted that AMEC caused its injury just like its

   allegations against EWMA, yet strategically did not name AMEC as a direct

   defendant in this action. Within the First Amended Complaint, Plaintiff asserts

   against EWMA:

                BRG further relied upon the information provided by
                EWMA and AET in negotiating the Indemnification and
                Settlement Agreement and would not have entered into

                                          14
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 21 of 34 PageID: 2625



                 this agreement had EWMA and AET provided accurate
                 information regarding the mercury contamination at the
                 Site.
                 [D.E. 12, ⁋58 (emphasis added)]
   Identically, Plaintiff claims the following about AMEC:
                 BRG relied upon the information provided by AMEC (on
                 behalf of GE) in negotiating the Indemnification and
                 Settlement Agreement and would not have entered into
                 this agreement had AMEC provided accurate information
                 regarding the mercury contamination at the Site within the
                 Preliminary Assessment.
               [D.E. 12, ⁋57 (emphasis added)]
         These are the exact same negligence and damages claims asserted by Plaintiff

   against EWMA. Despite Plaintiff’s own complaint asserting Plaintiff would not

   have entered into either agreement had AMEC advised on the contamination at the

   Property, the Court overlooked AMEC’s and EWMA’s similar role when finding

   their “positions, responsibilities, and conduct . . . [were] very different.” See D.E.

   218, at 14.


         5.      The Court Overlooked that Plaintiff Suffered the Same Harm from
                 EWMA, AMEC, and Langan
          To the extent that Plaintiff was damaged by EWMA, those damages flow

   from the extensive contamination at the Site. As described above, any alleged

   negligence asserted against EWMA can also be asserted against AMEC and Langan

   for failing to detect and advise on this contamination prior to Plaintiff entering into

   either of the vital transactions.




                                         15
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 22 of 34 PageID: 2626




         Despite this, the February 5, 2021 Opinion found that AMEC and Langan

   “failed Plaintiff in different ways at different times,” and thus harmed the Plaintiff

   in different ways than EWMA. See D.E. 218, at 12, 13. The Opinion categorized

   the allegations as “EWMA fail[ing] to fully detect mercury contamination in a

   building, while Langan read the reports of others and failed to advise Plaintiff that

   additional testing was needed.” See D.E. 218, at 12. Notably, the Opinion concludes:

   “A failure to detect mercury, when one is contracted to do so, is not the same as a

   failure to advise that others did not do their work adequately on the basis of a larger

   body of information.” See D.E. 218, at 13.

         These statements misconstrue the same harm requirement. Joint tortfeasor

   liability does not require the tortfeasors to commit the same tort. Rather, the

   requirement is common liability creating a single injury to the plaintiff. See Erkins

   v. Case Power & Equip. Co., 164 F.R.D. 31, 33 (D.N.J. 1995) ("New Jersey case

   law consistently holds that joint tortfeasors may be held liable under different

   theories of recovery."); Cartel Capital Corp. v. Fireco of New Jersey, 81 N.J. 548,

   566-67 (1980). Even if Langan, AMEC, and EWMA allegedly committed different

   acts of professional negligence against Plaintiff, all of these cumulative acts

   allegedly caused Plaintiff’s injury: that it entered into both agreement and incurred

   costs of remediating the mercury contamination at the Site. Thus, Plaintiff suffered

   the same harm as a result of the conduct of each of these environmental consultants.


                                         16
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 23 of 34 PageID: 2627




         It also misconstrues the time element for joint tortfeasor liability. The torts

   committed against a plaintiff may occur at different times, as long as it causes the

   same damage to the plaintiff. See LaBracio, 340 N.J. Super. at 158-59, 65. This case

   can be analogized to medical malpractice cases, where numerous medical

   professionals fail to diagnose a plaintiff’s condition, or asbestos actions, where the

   cumulative exposure to the defendants’ products contributes to the plaintiff’s

   mesothelioma. 3 See e.g. Mejia v. Quest Diagnostics, Inc., 241 N.J. 360 (2020)

   (noting it was “undisputed” that the laboratory defendants properly filed a third-

   party complaint for contribution against the gynecologist and family practitioner as

   joint tortfeasors for also failing to diagnose the plaintiff’s cervical cancer); Rowe v.

   Bell & Gossett Co., 239 N.J. 531 (2019) (commenting that the defendants were joint

   tortfeasors because they exposed the plaintiff to asbestos-containing products at

   different times, which caused mesothelioma); Young v. Latta, 123 N.J. 584 (1991)

   (explaining three doctors and the hospital were joint tortfeasors for failing to

   diagnose an injury that resulted in plaintiff’s blindness).



   3
     Indeed, in asbestos actions, the plaintiff’s alleged injury is often the result of
   different torts resulting from different products or conduct over broad periods of
   time; for example, plaintiff’s product liability exposure to a manufacturer’s asbestos-
   containing valve aboard a United States Navy ship in the 1960s and negligent
   exposure to a contractor’s use of asbestos-containing pipe insulation in the 1970s.
   Pursuant to New Jersey law, both of these parties are joint tortfeasors subject to
   contribution claims for plaintiff’s alleged injury. The alleged negligence of AMEC
   and Langan here for purposes of contribution are clearly less attenuated.

                                          17
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 24 of 34 PageID: 2628




         In both the medical malpractice and asbestos context, the negligent acts take

   place before the plaintiff learns of the harm, sometimes over many years. Similarly,

   here, all of the alleged negligent acts asserted by Plaintiff and EWMA which

   allegedly resulted in Plaintiff not learning of the extent of the mercury contamination

   occurred prior to entering into the 2014 GE Settlement and Release Agreement and

   the 2015 VIP Purchase and Release Agreement. Here, the extent of the mercury

   contamination was not discovered until after Plaintiff entered into both the 2014 GE

   Settlement and Release Agreement and 2015 VIP Purchase and Release Agreement.

   Thus, Plaintiff’s injury, purchasing a property contaminated with mercury, occurred

   because all the environmental consultants allegedly among several negligent acts

   failed to detect the contamination, just as the lab, family practitioner, and

   gynecologist all failed to detect the plaintiff’s cancer in Mejia.

         Thus, it is indisputable the Plaintiff suffered the same harm as a result of the

   allegedly negligent acts of EWMA, AMEC, and Langan. Contrary to the findings of

   the Court, the harms allegedly suffered by Plaintiff from AMEC, Langan, and

   EWMA are not different because they resulted in Plaintiff entering into these

   agreements and incurring costs to remediate the Property. Thus, the Court’s ruling

   to the contrary was an error of law.


   B.    Based on Overlooking Pertinent Facts, the Court Improperly Relied on
         Cherry Hill instead of LaBracio.



                                          18
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 25 of 34 PageID: 2629




         It is clear that AMEC and Langan had the exact same information as EWMA

   (in fact they had more), during the same time period, and both of their tortious

   actions resulted in Plaintiff entering into the 2014 GE Settlement and Release

   Agreement and the 2015 VIP Purchase and Release Agreement, resulting in

   Plaintiff’s damages to address the significant mercury issues. This is directly

   analogous to LaBracio, where all the attorneys working concurrently in the same

   transaction were joint tortfeasors for causing the plaintiff’s damages, and critically

   different than Cherry Hill, where each attorney was retained after its predecessor

   caused separate and distinct injuries to plaintiff with different damages. The Court’s

   reliance on Cherry Hill was therefore an error of law.

         In Cherry Hill, the plaintiff’s first attorney failed to record the mortgage

   involved in a property transaction. 182 N.J. at 68. After plaintiff was injured due to

   this failure to record, the plaintiff retained his second attorney to recover his

   investment in the property; however, he failed to name the first attorney as a

   defendant in the lawsuit. Id. at 68. The plaintiff ultimately dismissed the action as

   he was “[f]aced with no prospect of recovery” as the only named defendant, the

   seller, had his debts discharged in a bankruptcy action. Id.

         Having experienced two different cognizable acts of malpractice at different

   times, in different transactions, by two separate attorneys, the plaintiff then retained

   his third lawyer to recover the damages from the first attorney’s failure to secure his


                                          19
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 26 of 34 PageID: 2630




   investment. Id. The third attorney did not amend the complaint to assert a claim

   directly against the second attorney, resulting in summary judgment being entered

   for the first attorney, the dismissal of the third-party complaint and the allegations

   against the second attorney, and the barring of plaintiff’s claim under entire

   controversy doctrine. Id. at 69-70.

         With these specific facts, the Supreme Court found the attorneys, each hired

   to address the malpractice of their successors were not joint tortfeasors as they did

   not share “common liability at the time plaintiff's separate cause of actions accrued.”

   Id. at 72-73 (emphasis in the original). Rather, each of the attorneys’ “alleged

   malpractice constituted separate torts at disparate times with different damages

   covering a six-year period.” Id. at 73.

         Additionally, the Supreme Court itself distinguished the case from LaBracio,

   reasoning that “joint tortfeasor contribution liability was rightly apportioned” based

   on the facts presented in that case. 182 N.J. at 76. In LaBracio, attorneys on both

   side of the real estate transaction failed to record the mortgage. 340 N.J. Super. at

   158. Thereafter, the buyer retained new counsel, who informed the seller’s counsel

   that he had the mortgage. Despite the knowledge that the mortgage had not yet been

   recorded, the seller’s attorney did not inquire further, and the buyer’s new attorney

   failed to timely record it. Id. at 159. Due to the delay, the mortgage lost priority,

   harming the plaintiff. Id.


                                         20
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 27 of 34 PageID: 2631




         The Appellate Division found the buyer’s new attorney was a joint tortfeasor,

   reasoning each attorney failed to timely file the mortgage as part of the same real

   estate transaction, which resulted in the mortgage losing priority and harming the

   plaintiff. Id. at 159, 165. Further, the negligence of the buyer’s and seller’s original

   attorneys did “not cancel out [the new attorney’s] negligence and its relationship to

   the damages sustained.” Id. at 165.

         Preliminarily, the Cherry Hill Court was very concerned with repose as the

   case had essentially turned into a liability for life merry-go-round for the attorneys

   involved. The Court explained that “[w]hen, as here, a party has secured a judicial

   adjudication in the party’s favor, society’s interest in the finality of judgments and

   the repose accorded to them militates strong in favor of barring a subsequent action

   for contribution.” 182 N.J. at 74. This concern is absent from the case at bar. There

   are no other actions filed and this case is still within its infancy. Unlike the attorneys

   in Cherry Hill, EWMA is not trying to “breathe new life into [an] otherwise barred

   action[].” Id. Thus, the Court’s consideration in Cherry Hill was through the lens of

   repose, making it procedurally as well as factually distinguishable.

         Here, concurrent and successive environmental consultants were jointly

   advising and/or providing critical information to Plaintiff on the environmental

   conditions at the Property prior to Plaintiff entering into the 2014 GE Settlement and

   Release Agreement and 2015 VIP Purchase and Release Agreement. This situation


                                           21
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 28 of 34 PageID: 2632




   is directly analogous to LaBracio, where all the attorneys working concurrently and

   successively were jointly liable for failing the plaintiff in the same transaction. It is

   starkly different than Cherry Hill, where the plaintiff was the victim to three

   separate successive attorney malpractice actions, with each successor attorney being

   hired to help the plaintiff recover separate damages from the prior attorneys’

   malpractice. 182 N.J. at 68-72.

         Hypothetically, Cherry Hill would be analogous if AMEC and Langan are not

   named defendants. Under this hypothetical fact pattern, after Plaintiff obtains a

   judgment in this action, Plaintiff would retain a new attorney to sue its current

   attorney for not naming AMEC and Langan as direct defendants for their obvious

   negligence in the case at bar and Plaintiff’s former attorney seeks to file a third party

   complaint naming AMEC and Langan as joint tortfeasors. That factual situation

   comports with Cherry Hill. However, that is not the situation plead in either the First

   Amended Complaint or the Third Party Complaint, making Cherry Hill factually

   distinguishable.

         The Opinion misinterpreted Cherry Hill’s joint liability and same harm

   requirement by conflating that the torts must occur at the same time, and not at the

   time plaintiff’s damages arise. With this confusion, the Opinion incorrectly applied

   the law to the facts in this case. Therefore, its conclusion that AMEC and Langan




                                          22
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 29 of 34 PageID: 2633




   allegedly committed “separate torts at disparate times” represents a clear error of

   law, warranting reversal. See D.E. 218, at 12.

         Had the Court not overlooked critical facts about AMEC and Langan, it would

   have realized how LaBracio presents a seamless analogy to the case at bar. Similar

   to LaBracio, where the buyer’s original and subsequent attorneys were joint

   tortfeasors for both failing to file mortgage, here, EWMA and Langan were both

   retained to advise on and/or investigate the environmental conditions at the Property

   and their tortious acts resulted in Plaintiff entering into the 2014 GE Settlement and

   Release Agreement and 2015 VIP Purchase and Release Agreement. When EWMA

   was replaced, Plaintiff had not yet entered into the 2014 GE Settlement and Release

   Agreement and 2015 VIP Purchase and Release Agreement. Thus, like the

   subsequent attorney that was retained to complete the transaction in LaBracio,

   Langan was retained to continue advising Plaintiff for these agreements. Further,

   Langan had access to AET’s mercury vapor survey as well as AMEC’s sampling.

   As alleged against EWMA, EMWA alleges that Langan failed to detect errors in

   AET’s report, suggest additional sampling, and advise Plaintiff on the full extent of

   the mercury contamination at the Property just like the original and successive

   attorneys in LaBracio.

         Further, LaBracio dispels the Court’s finding that “EWMA and AMEC were

   engaged by different clients on opposite sides of a real estate transaction.” See D.E.


                                         23
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 30 of 34 PageID: 2634




   218, at 14. Like the opposing attorneys in LaBracio that were involved in the

   transaction, knew the deed was not recorded, and failed to inquire further, here,

   AMEC was provided AET’s mercury vapor survey and conducted its own mercury

   testing at the Site in 2013, and further Remedial Investigation Sampling in 2014.

   This sampling identified inconsistent mercury results than those found within AET’s

   survey. Despite this, like Plaintiff’s allegations against EWMA, EWMA contends

   that AMEC did perform the mercury sampling at the Property it was required to do

   as the LSRP. Further as alleged by Plaintiff AMEC failed to advise Plaintiff of these

   inconsistencies prior to the execution of the 2014 GE Settlement and Release

   Agreement.

         New Jersey law has a strong public policy of "promot[ing] the fair sharing of

   the burden of judgment by joint tortfeasors” in order to “prevent a plaintiff from

   arbitrarily selecting his or her victim." 4 Rowe, 239 N.J. at 553 (quoting Holloway v.

   State, 125 N.J. 386, 400-01 (1991); see also Young, 123 N.J. at 589. This is exactly

   what happened here. Plaintiff should not be allowed to arbitrarily blame only



   4
    Indeed, Plaintiff has solely alleged New Jersey common law claims against EWMA
   in this matter, which are governed by and subject to New Jersey law, and EWMA’s
   Third Party Complaint likewise seeks New Jersey common law claims for
   contribution and indemnification. This case is only in federal court due to the
   Plaintiff’s CERCLA claims asserted against defendant GE, who has now been
   dismissed from this matter due to a settlement with Plaintiff. As such, there is a
   strong policy argument for permitting contribution claims where they would clearly
   be permitted if this matter had been brought in the Superior Court of New Jersey.

                                         24
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 31 of 34 PageID: 2635




   EWMA for the negligent acts committed by AMEC and Langan during the same

   time period, which resulted in the same injury. As such, under New Jersey law, and

   in the interest of justice, the dismissal of the Third Party Complaint was an error

   because AMEC and Langan contributed to Plaintiff’s harm.


                               POINT III
                IN OVERLOOKING THESE PERTINENT FACTS
                AND LAW, THE FEBRUARY 5, 2021 OPINION
                ERRED IN BY DISMISSING THE COMPLAINT
                WITH PREJUDICE
         Within the Third Circuit, it is well established that before dismissing a

   complaint under Rule 12(b)(6), "a district court must permit a curative amendment,

   unless an amendment would be inequitable or futile." Phillips v. County of

   Allegheny, 515 F.3d 224, 236 (3d Cir. 2008) (citing Grayson v. Mayview State Hosp.,

   293 F.3d 103, 108 (3d Cir. 2002)). Amendment is only futile "if the amended

   complaint would not survive a motion to dismiss for failure to state a claim upon

   which relief could be granted." Munchak v. Ruckno, 692 Fed. Appx. 100, 102 (3d

   Cir. 2017) (internal citations omitted).

         When considering futility, the district court “must accept allegations in the

   amended complaint as true and construe the allegations in the complaint in the light

   most favorable to the [third party] plaintiff.” Marks v. Struble, 347 F. Supp. 2d 136,

   150 (D.N.J. 2004). "Moreover, given the liberal standard applied to the amendment

   of pleadings, courts place a heavy burden on opponents who wish to declare the


                                          25
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 32 of 34 PageID: 2636




   proposed amendment futile." Pharm. Sales & Consulting Corp. v. J.W.S. Delavau

   Co., 106 F. Supp. 2d 761, 764 (D.N.J. 2000); see also See also CMR D.N. Corp. v.

   City of Phila., 703 F.3d 612, 629 (3d Cir. 2013) ("[T]he pleading philosophy of the

   Rules counsels in favor of liberally permitting amendments to a complaint."). Fed.

   R. Civ. P. 15(a)(2) (requiring that the Court "freely give leave [to amend] when

   justice so requires.").

         Here, the Opinion found that amending the complaint would be “futile”

   because the factual allegations did not plausibly assert that Langan or AMEC are

   jointly liable with EWMA as tortfeasors under New Jersey law. See D.E. 218, at 15-

   16. As this brief makes clear, the Third-Party Complaint properly asserted facts

   sufficient to impose joint tortfeasor contribution on Langan and AMEC under New

   Jersey law, and ruling to the contrary was an error of law.

         In dismissing the complaint with prejudice, the District Court essentially made

   “a conclusive determination on the merits” when determining the Third-Party

   Complaint was futile, rather than analyzing whether the facts asserted plausibly

   established a viable claim for contribution under New Jersey law. See

   Pharmaceutical Sales, 106 F. Supp. 2d at 764. At this stage of the litigation, EWMA

   has not had the benefit of discovery to fully develop the merits of the case. Following

   the liberal standard within the Third Circuit, and dictated by the Rules, EWMA

   should have been granted the opportunity to amend any alleged deficiencies within


                                         26
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 33 of 34 PageID: 2637




   the Third Party Complaint. Thus, based on the overlooked facts and significance of

   the LaBracio decision, dismissing the Third Party Complaint with prejudice was a

   clear error of law.

         Had the Court granted leave to amend, EWMA would have timely submitted

   an Amended Third Party Complaint to address any alleged deficiencies. Rather than

   unnecessarily prolonging this action by seeking leave to amend, EWMA has

   provided a proposed Amended Third Party Complaint with the submission of this

   motion.




                                       27
Case 2:16-cv-06577-SRC-CLW Document 221-1 Filed 02/17/21 Page 34 of 34 PageID: 2638




                                    CONCLUSION
         Based upon the foregoing, EWMA respectfully requests that the Court grant

   its Motion for Reconsideration Third Party Complaint in this matter.


                                             s/Timothy E. Corriston
                                    BY:
                                             Timothy E. Corriston
                                             Connell Foley LLP
                                             56 Livingston Avenue
                                             Roseland, NJ 07068
                                             973.535.0500
                                             973.535.9217
                                             Attorneys for Defendant/Third Party
                                             Plaintiff, Environmental Waste
                                             Management Associates, LLC




    Dated: February 17, 2021




                                        28
